DETAILED ACTION
Notice of AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on Nov. 13, 2019 has been considered by the Examiner.

Claim Rejections - 35 USC § 101
3.   	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


4.   	Claims 19 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
In claims 19 and 20, “a storage medium” could cover both transitory embodiments and non-transitory embodiments.  Although the spec provides specific non-transitory embodiments, it does not explicitly exclude transitory embodiments.  A transitory embodiment is excluded from any of the four categories of a process, machine, manufacture, or composition of matter; and therefore it is not statutory.  A claim drawn to such a storage medium/memory that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to overcome a rejection under 35 U.S.C. 101 by adding the limitation “non-transitory” to the claim.

Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claims 1-5, 9-14, and 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhang et al (US Pub: 2019/0378242). 	Regarding claim 1, Zhang et al teaches: A data editing apparatus, comprising: one or more memories; and one or more processors configured to [fig. 1: 126, 128]: receive a change indication to change a first data area of first data [fig. 10: 1004-1008, p0183-p0185]; generate second data by using one or more generative models and an intermediate representation for the first data area [fig. 10: 1010-1016, p0186-p0189]; and replace the first data area of the first data with the second data to generate third data [fig. 10: 1018, p0190].  
 	Regarding claim 2, Zhang et al further teaches: The data editing apparatus as claimed in claim 1, wherein the one or more generative models are selected from a plurality of generative models based on the change indication [p0066, p0069, p0072, p0076]. 	Regarding claim 3, Zhang et al further teaches: The data editing apparatus as claimed in claim 1, wherein the processors are configured to: modify the intermediate representation for the first data area by using an intermediate representation obtained Regarding claim 4, Zhang et al further teaches: The data editing apparatus as claimed in claim 1, wherein the processors are configured to generate the second data by using conditional information based on the change indication [p0906, p0177]. 	Regarding claim 5, Zhang et al further teaches: The data editing apparatus as claimed in claim 1, wherein the first data represents an image, and the processors are further configured to detect at least the first data area including an object from the first data [p0904, p0175]
Regarding claim 9, Zhang et al further teaches: The data editing apparatus as claimed in claim 1, wherein the first data represents an image, and the processors are configured to receive the change indication to change conditional information for a second data area in the first data area including an object in the image, the second data area including an image area for a portion of the object [fig. 10: 1004-1014, p0176-p0179].
Claims 10-14 and 18 have been analyzed and rejected with regard to claims 1-5 and 9 respectively.

Claims 19 and 20 have been analyzed and rejected with regard to claims 10 and 12 respectively and in accordance with Zhang et al’s further teaching on: A storage medium for storing instructions for causing one or more computers [p0203].

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (US Pub: 2019/0378242) and in further view of Kim (US Pub: 2020/0034565). 	Regarding claim 6, Zhang et al does not detect class information.  In the same field of endeavor, Kim teaches: The data editing apparatus as claimed in claim 5, wherein the processors are further configured to detect class information indicative of a class of the object [p0067, p0072].  Therefore, it would have been obvious for an ordinary skilled in the art before the effective filing date of the claimed invention to combine the teaching of the two to classify image data for improving weight map generation for more accurate result.

Regarding claim 15, the rationale applied to the rejection of claim 14 has been incorporated herein.  Claim 15 has been analyzed and rejected with regard to claim 6.

9.	Claims 7, 8, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (US Pub: 2019/0378242) and in further view of Deng (US Pub: 2019/0138896). 	Regarding claim 7, Zhang et al further teaches: The data editing apparatus as claimed in claim 1, wherein the one or more generative models generate the second data gradually, and the processors are configured to change at least one of an intermediate representation or conditional information for each phase or depending on phases and input the changed intermediate representation or the changed conditional information to the one or more generative models to generate the second data [p0130 (A weighted map with plurality of patches was provided to residual blocks having multiple layers/phases trained to extract textures from the map separately and gradually.)].
In the same field of endeavor, Deng teaching changing/upgrade weights based on feedback information [abstract, p0006].  Therefore, given Deng’s prescription on changing weights, it would have been obvious for an ordinary skilled in the art before the effective filing date of the claimed invention to combine the teaching of the two to change weight at each layer accordingly based on feedback information for improving training process in order to generate more accurate content feature. 	
Regarding claim 8, the rationale applied to the rejection of claim 7 has been incorporated herein.  Zhang et al and Deng further teaches: The data editing apparatus as claimed in claim 7, wherein the one or more generative models are implemented with a neural network formed of a plurality of layers and generate the second data with the 
Regarding claims 16 and 17, the rationale applied to the rejection of claim 10 has been incorporated herein.  Claims 16 and 17 have been analyzed and rejected with regard to claims 7 and 8 respectively.

Contact
10.  	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAN ZHANG whose telephone number is (571)270-3751.  The examiner can normally be reached on Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the 

    /Fan Zhang/
								    Patent Examiner, Art Unit 2674